Botein, P. J. (dissenting).
The testator desired the property described in Paragraph Sixth of his will to go to his niece “to be distributed” by her in accordance with directions set forth in an extra-testamentary memorandum, or, in the absence of such directions, “to be distributed” by her “as she shall deem proper.” The niece’s answer asks for a declaration that the property passed to her “ absolutely ”; but that the testator so intended seems to me an unsupportable inference.
The testator allowed the niece no leeway at all with respect to property as to which he left directions. He could only have had in mind that she would distribute it as the memorandum directed, retaining none for herself. And it seems to me a highly speculative possibility that the testator contemplated that the latitude granted the niece in the absence of directions would permit her to keep property for herself. For not only do such words as “ to be distributed ” hardly connote a distribution to oneself, but in other provisions of the will the testator made absolute bequests to his niece, so that if he had expected her to share beneficially under Paragraph Sixth in the absence of directions the likelihood is that he would have said so.
In Matter of Warren (11 N Y 2d 463), where a bequest to a residuary legatee to be distributed by him in accordance with a letter of instructions was held *963to be an absolute gift, it was emphasized that the will expressly disposed of the residue “ as the absolute property ” of the legatee (see, also, Matter of Menken, 180 Misc. 656), and, further, that unless an absolute gift was intended a partial intestacy would result. The forthright language of the testatrix in Matter of Warren is missing here, nor could there be an intestacy in the instant matter.
The Surrogate read the intention of the testator correctly in my opinion, and I vote to affirm his order.
Yalente, Eager and Staley, JJ„, concur in Memorandum by the court; Botein, P. J., dissents in opinion in which McNally, J., concurs.
Decree modified, etc. [46 Misc 2d 541.]